Citation Nr: 1636856	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a left shoulder disorder.  

4.  Entitlement to service connection for a bilateral eye disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for low back and left shoulder disorders, and right ankle and bilateral eye disorders, respectively.  

In September 2016, additional VA treatment records were associated with the record.  Records dated from March 2010 to April 2016 have not been previously considered by the RO, and the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of them.  However, with regard to the issue of entitlement to service connection for a right ankle disorder, as such records do not address or reflect any treatment for such claimed disorder, they are not relevant to the claim and, consequently, there is no prejudice to the Veteran in the Board proceeding with a decision on such claim at this time.  38 C.F.R. § 20.1304(c) (2015).  Furthermore, with regard to the remaining issues on appeal, as they are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a low back disorder, a left shoulder disorder, and a bilateral eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of a right ankle disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2009 letter, sent prior to the initial unfavorable decision issued in June 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was not provided with a VA examination and/or opinion regarding his claim for service connection for a right ankle disorder; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no competent evidence of a current disability or persistent or recurrent symptoms of a disability.  Indeed, the Veteran himself acknowledged in his May 2012 substantive appeal that he had intended to claim service connection for a left ankle disorder, rather than a right ankle disorder.  Absent evidence of a current disability or an in-service incurrence of that disability, a VA examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that a VA examination and/or opinion are not necessary to decide the Veteran's claim for service connection for a right ankle disorder.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board observes that, on his May 2012 substantive appeal, the Veteran indicated that he wished to appeal all of the issues listed on the statement of the case, which included the issue of entitlement to service connection for a right ankle disorder.  However, he stated that his right ankle claim was "in error," as he actually desired service connection for his "left ankle which was injured on active duty."  The Veteran's claim for service connection for a left ankle disorder has been separately denied by the RO in an unappealed August 2013 rating decision.  Though the Veteran stated that his right ankle claim was a mistake, his statement does not meet the requirement for withdrawal of that issue.  See 38 C.F.R. § 20.204.  The Board shall therefore adjudicate his claim on the merits.  

A review of the Veteran's service treatment record are negative for any complaints, treatment, or diagnosis referable to his right ankle.  Furthermore, there is no evidence that the Veteran has a current right ankle disorder.  In this regard, post-service VA and private treatment records fail to reflect a current diagnosis of a right ankle disorder.  In this regard, the Board acknowledges that the Veteran mentioned his right ankle in an August 2008 VA practioner's note, at which time he complained of "intermittent problems" consisting of pain and weakness with his right ankle since he originally injured it in Korea in 1968.  A VA doctor provided an assessment of "intermittent right ankle discomfort," but did not provide a diagnosis of a right ankle disorder.  Similarly, in a September 2009 private treatment record, the Veteran reported right ankle pain; however, his treatment provider did not diagnose a right ankle disorder.

Furthermore, the Veteran himself has not identified a specific diagnosis referable to the right ankle, nor, outside of the August 2008 treatment record, reported persistent or recurrent symptoms of a disability.  Moreover, he, as a lay person, is not competent to attribute any ankle symptomatology to a clinical diagnosis as such is a complex medical question involving the administration and interpretation of clinical and diagnostic testing as well as knowledge of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, based on the foregoing, the Board finds that, at no point prior to, or during, the pendency of the claim, does the Veteran have a diagnosis of a right ankle disorder.  To the extent that the Veteran complained of intermittent pain and weakness in August 2008 and September 2009, complaints of symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); Brammer, supra (in the absence of proof of the claimed disability, there can be no valid claim).  Therefore, service connection for a right ankle disorder is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ankle disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a right ankle disorder is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's essential contention with each of his remaining service connection claims is that he incurred injuries to his back and left shoulder during his active service, and experienced eye problems during his active service.  He also alleges that he has experienced a continuity of relevant symptomatology since service.

The Veteran's service treatment records reflect, in July 1969, he complained of a funny feeling in his lower back and, in December 1969, he complained of low back pain in the right paravertebral muscles area.  Additionally, in April 1970, he was seen for a back injury while playing softball the prior day.  Examination revealed right paraspinal tenderness with full range of motion and pain on flexion.  The impression was possible muscle strain.  A May 1971 record reflects that the Veteran was seen on an emergency basis following an auto accident in which he hit his head on the dashboard.  In June 1973, he was treated for tinea versicolor of the left shoulder.  In February 1974, the Veteran was diagnosed with myopia.

The Veteran has undergone VA examinations germane to each of his claims.  Examiners in August 2008 and May 2010 considered his back and shoulder claims, while the May 2010 examiner considered the Veteran's claim for service connection for a bilateral eye disorder.  In August 2008, the VA examiner diagnosed left shoulder strain and status post left rotator cuff repair, and lumbar strain.  However, the examiner found that such current disorders were not caused by or a result of an injury during active duty.  In support of such opinion, the examiner stated that, based on a review of the medical records, medical literature, and his clinical experience, there is no evidence for a chronic left shoulder condition during service or for many, many years following separation, and no evidence of a chronic low back condition in service or following separation.  Additionally, in May 2010, the VA examiner diagnosed bilateral cataracts, dry eyes, and presbyopia/hypertropia, but found that such were not caused by or are related to myopia noted during service.  He based his opinion on a medical records review and clinical knowledge.  

However, the Board finds that such opinions are inadequate to decide the issues as they do not include a rationale beyond a mere generalized citation to medical records, medical literature, and the examiners' clinical knowledge or experience.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Accordingly, given the deficiencies described above in the August 2008 and May 2010 VA examination reports, the Board finds that new examinations with adequate rationales are required to decide the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded appropriate VA examinations conducted by appropriate medical professionals in order to determine the current nature and etiology of his claimed back, left shoulder, and eye disorders.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiners.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all diagnoses referable to the back, left shoulder, and eyes.

(B)  For each diagnosed disorder (other than a refractive error of the eye), the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 or greater percent probability) that such had its onset in, or is otherwise related to, the Veteran's military service, to include the aforementioned in-service complaints and treatment.

(C)  For each diagnosed refractive error of the eye, the examiner should offer an opinion as to whether there was additional disability due to disease or injury superimposed upon such defect during the Veteran's military service.  If so, identify the additional disability.

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


